DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2020/019142, filed on 05/13/2020, which is entitled to and claims the benefit of priority of JP Patent App. No 2019-095110 filed 05/21/2010. The preliminary amendment filed on 04/25/2022 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 9-16 with traverse in the reply filed on 04/25/2022 is acknowledged. The traversal is on the ground that claim 9 is a product claim, and claim 1 is a method claim. Therefore,  Group I (claims 1-8), and Group II (claims 9-16) satisfy the relationship defined under 37 CFR 1.475(b)(3), that is “[a] product and a process specially adapted for the manufacture of the said product.” This is not found persuasive because the standard for determining whether or not claims are restrictable in a national stage entry of PCT application is lack of unity thereof and not whether or not the claims are sufficiently related. Therefore, the groups of claims are still seen to be restrictable for reason of record. The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as is indicated in the restriction requirement of 03/11/2022.  The requirement is still deemed proper and is therefore made FINAL. 
4.	Claims 1-16 are pending. Claims 9-16 are under examination on the merits. Claims 1-8 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statement submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
6.	The drawings are received on 10/20/2021. These drawings are acceptable.

Priority

7.	Receipt is acknowledged of papers submitted on 10/20/2021 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 9, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (WO 2017/160955 A1,hereinafter “’995”). 
	
Regarding claim 9: ‘995 discloses a light-emitting particles (Page 30, Claim 1; Page 32,  Claim 17) each comprising: a parent particle composed of a perovskite-type semiconductor nanocrystal having light- emitting properties, and a surface layer which is composed of ligands coordinated on the surface of the semiconductor nanocrystal and in which ligand molecules form a siloxane bond, and a polymer layer which covers the surface of the parent particle and is composed of a hydrophobic polymer (Page 7, [0027]). 
            
    PNG
    media_image1.png
    369
    797
    media_image1.png
    Greyscale




	Regarding claim 15: ‘995 discloses a light-emitting element having a light-emitting layer containing the light-emitting particles (Page 30, Claim 1). 


    PNG
    media_image2.png
    216
    692
    media_image2.png
    Greyscale

	Regarding claim 16: ‘995 discloses the light-emitting element, further comprising a light source unit that irradiates the light-emitting layer with light (Page 17, [0052]; Page 27, [0077]). 




Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (CN 106675550 A, hereinafter “’550”) in view of Zhou et al. (US Pub. No. 2018/0187071 A1, hereinafter “’071”). 

	Regarding claims 9-11: ‘550  teaches a light-emitting particles each comprising: a parent particle composed of a perovskite-type semiconductor nanocrystal having light- emitting properties (Page 3/8, [0005]), and a surface layer which is composed of ligands coordinated on the surface of the semiconductor nanocrystal and in which ligand molecules form a siloxane bond (Page 3/8, [0006]). ‘550 does not expressly teach a polymer layer which covers the surface of the parent particle and is composed of a hydrophobic polymer.
	However, ‘071 teaches a light-emitting particle dispersion comprising the light-emitting powder particles and a dispersion medium for dispersing the light-emitting particles (Page 9, [0057]), wherein the light-diffusion powder (Page 1, [0007]) is obtained from an alkoxysilane having a chemical structure represented by formula (I) (Page 1, [0007]) or formula (II) or formula (III) (Page 2, [0010]), wherein the R’ group has an unsaturated bond and forms a polymer chain with a second chemical having an unsaturated bond (Page 2, [0011]; Page 3, [0023]; Page 5, [0062]-[0063]), the second chemical having an unsaturated bond includes a methacrylate ester, reacting with the alkoxysilane (Page 2 [0012]; Page 5, [0063]), and the alkoxysilane is 3-(triethoxysilyl) propyl methacrylate (Page 2, [0013]; Page 5, [0055]) with benefit of providing a method for forming quantum-dot-containing color film by initiating a hydrolysis and condensation reaction of an alkoxysilane to produce light-diffusion powder with a polymer layer which covers the surface of the powder and is composed of a hydrophobic polymer (Page 3, [0025]). 
		In an analogous art of the surface modified quantum dots, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the surface coating of the perovskite-type semiconductor nanocrystal by ‘550, so as to include a polymer layer which covers the surface of the particle and is composed of a hydrophobic polymer as taught by ‘071, and would have been motivated to do so with reasonable expectation that this would result in providing a method for forming quantum-dot-containing color film by initiating a hydrolysis and condensation reaction of an alkoxysilane to produce light-diffusion powder with a polymer layer which covers the surface of the powder and is composed of a hydrophobic polymer as suggested by ‘071 (Page 3, [0025]). 

Regarding claims 12-14:  The disclosure of ’550 in view of ‘071 is adequately set forth in paragraph above and is incorporated herein by reference. ‘071 teaches an ink composition comprising the light-emitting particles, a photopolymerizable compound (Page 2, [0019]), and a photopolymerization initiator (Page 2, [0019]), wherein the photopolymerizable compound is a photoradical polymerizable compound (Page 3, [0023]; Page 10, [0099]-[0100]), and the photopolymerization initiator is at least one selected from the group consisting of alkylphenone compounds, acylphosphine oxide compounds, and oxime ester compounds (Page 10, [0101). 
with benefit of providing a method for forming quantum-dot-containing color film by initiating a hydrolysis and condensation reaction of an alkoxysilane to produce light-diffusion powder with a polymer layer which covers the surface of the powder and is composed of a hydrophobic polymer (Page 3, [0025]). 


	Regarding claim 15: ‘550  teaches a light-emitting element having a light-emitting layer containing the light-emitting particles (Page3/8, [0004]). 

	Regarding claim 16: ‘550  teaches the light-emitting element, further comprising a light source unit that irradiates the light-emitting layer with light (Page 3/8, [0004]). 


Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/02/2022